SOMEBYILLE, J.
The indictment in this case was found by a grand jury organized under the provisions of an act of the General Assembly, entitled, “ An act to confer jurisdiction upon the probate judge of Perry county, concurrent with the circuit court, with authority to hold court at Uniontown, Alabama,” approved February 13, 1879. Session Acts 1878-79 pp. 231-34. The defendant, by demurrer to the indictment, assails the legality of the grand jury on the ground of the alleged unconstitutionalitv of this act.
The constitutional authority of the legislature to establish such an “ inferior court ” within any county, city or district in the State, has long been settled by the decisions of this court, and can now no longer be questioned.—Sanders v. The State, 55 Ala. 42; Nugent v. The State, 18 Ala. 521; Const. 1875, Art. 6, §§ 1, 13; Davis v. The State, ante, 58; Williams v. The State, 61 Ala. 33; Connelly v. The State, 60 Ala. 89.
Nor can it be objected, that the judge of the probate court is authorized by the act in question to preside in such inferior court, in as much as he is a judicial officer, having been elected by the people under the jurisdiction of the court which is thus established. This point has been twice adjudged by the past decisions of this court, to which mere reference without discussion is all that is desirable.—Balkum v. The State, 40 Ala. 671; Randolph v. Baldwin, 41 Ala. 305.
*362The act is plainly constitutional, and the grand jury, by which the indictment was found, was regularly and legally organized under its provisions.
It is competent to discredit a witness by attacking his general reputation or character, but particular independent facts can not be introduced in evidence for this purpose.—1 Whart. Law Ev. § 562; Nugent v. The State, 18 Ala. 521. The question, therefore, propounded to the witness Otey, on direct examination, for the purpose of impeaching the witness Ayres, as to the latter’s being indicted for, or charged with burglary, and seeking to evade arrest, was properly excluded from the jury by the eourt below. Greater latitude, however, is allowable on cross-examination.—Ingram v. The State, 67 Ala. 67.
The charge requested by the defendant and refused by the court, was not a proper exposition of the law, and was rightly refused. When the character of a witness is assailed, or he is otherwise impeached as being unworthy of credit, it is entirely within the province of the jury, as the exclusive judges of the facts, to say what degree of weight or credibility shall be given to his testimony. It does not lie in the mouth of any court to instruct the jury, as matter of law, that they can not convict on such testimony, unless it is corroborated. It is to be assumed, that they will, in forming their verdict, accord to all evidence only such weight as a sense of justice and a conscientious regard for their sworn duty shall authorize.—Grimes v. The State, 63 Ala. 166; Addison v. The State, 48 Ala. 478.
The judgment of Circuit Court is affirmed.